DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I: Claims 1-4 and 6-9 in the reply filed on April 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of elected Claims 1-4 and 6-9 is provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toshitomo et al. JP 2002/101844 (cited on Information Disclosure Statement filed January 9, 2020) in view of Yoshimoto US 2016/0015075.
It is noted that a formal human translation of Toshitomo et al. JP 2002/101844 was previously furnished with the Restriction Requirement mailed on March 24, 2022.  All citations with respect to Toshitomo et al. JP 2002/101844 are with respect to the formal human translation.
Regarding Claim 1, Toshitomo et al. discloses a beverage (‘844 Translation, Paragraphs [0020] and [0023]) comprising a high intensity sweetener (‘844 Translation, Paragraphs [0004] and [0028]) and a sugar alcohol wherein the content of the sugar alcohol in the beverage is 0.01 – 0.1 parts by weight (‘844 Translation, Paragraph [0023]), which overlaps the claimed mass per beverage weight range of 0.1 to 2.0% by mass per beverage.
Toshitomo et al. is silent regarding the degree of osmosis of the sugar alcohol contained in the beverage being less than 99.  Applicant defines the phrase “degree of osmosis” to mean the osmotic pressure of the sugar alcohol when the osmotic pressure of sucrose is set to 100 (Specification, Paragraph [0014]).  Applicant also discloses maltose can be used in the beverage composition (Specification, Paragraphs [0013] and [0018]).
Yoshimoto discloses a beverage comprising a sweetener (‘075, Paragraph [0030]) and saccharides of maltose (‘075, Paragraph [0019]) wherein the osmotic pressure of the beverage is adjusted by controlling the amounts of the maltose saccharide (‘075, Paragraph [0063]) wherein adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage (‘075, Paragraph [0041]).
Both Toshitomo et al. and Yoshimoto are directed towards the same field of endeavor of beverages comprising a sweetener and maltose.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify and adjust the osmotic pressure of any sugar alcohol in the beverage of Toshitomo et al. since Yoshimoto teaches that adjusting the amounts of the maltose saccharide controls the osmotic pressure of the beverage and that adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage.  Differences in the osmotic pressure of the sugar alcohol of the beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such osmotic pressure of the sugar alcohol is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 2, 4, and 7, Toshitomo et al. discloses the beverage (fruit beverage) comprising sucralose and acesulfame potassium as the high intensity sweetener wherein the content ratio between sucralose and acesulfame potassium is 4:1 (‘844 Translation, Paragraph [0023]), which falls within the claimed content ratio between sucralose and acesulfame potassium of between 2:1 and 5:1.  Toshitomo et al. also discloses the optimal concentration varies according to the desired degree of sweetness and the desired sweet qualities and the type of food and can be adjusted as appropriate by a person skilled in the art and that the sucralose and acesulfame potassium may be added within the limits at which the effects of the invention are exhibited (‘844 Translation, Paragraph [0024]).  Toshitomo et al. also discloses a sweetener composition comprising 0.013% sucralose and 0.006% acesulfame potassium (‘844 Translation, Table 1, Example 1-B) (‘844 Translation, Paragraphs [0028]), which falls within the claimed content ranges of sucralose of 0.005 to 0.02% by mass per beverage and acesulfame potassium of 0.001 to 0.01% by mass per beverage, respectively, and also reads on the relation A > B being satisfied wherein A is the degree of sweetness of sucralose contained in the beverage and B is the degree of sweetness of acesulfame potassium contained in the beverage.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Regarding Claims 3 and 6, Toshitomo et al. modified with Yoshimoto is silent regarding the degree of osmosis of the sugar alcohol being 70 or more and less than 99.  However, Yoshimoto discloses a beverage comprising a sweetener (‘075, Paragraph [0030]) and saccharides of maltose (‘075, Paragraph [0019]) wherein the osmotic pressure of the beverage is adjusted by controlling the amounts of the maltose saccharide (‘075, Paragraph [0063]) wherein adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage (‘075, Paragraph [0041]).
Both Toshitomo et al. and Yoshimoto are directed towards the same field of endeavor of beverages comprising a sweetener and maltose.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify and adjust the osmotic pressure of any sugar alcohol in the beverage of Toshitomo et al. since Yoshimoto teaches that adjusting the amounts of the maltose saccharide controls the osmotic pressure of the beverage and that adjusting the osmotic pressure of the beverage alters the mouthfeel and aftertaste of the beverage.  Differences in the osmotic pressure of the sugar alcohol of the beverage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such osmotic pressure of the sugar alcohol is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Regarding Claims 8-9, Toshitomo et al. discloses the beverage (fruit beverage) comprising sucralose and acesulfame potassium as the high intensity sweetener wherein the content ratio between sucralose and acesulfame potassium is 4:1 (‘844 Translation, Paragraph [0023]), which falls within the claimed content ratio between sucralose and acesulfame potassium of between 2:1 and 5:1.  Toshitomo et al. also discloses the optimal concentration varies according to the desired degree of sweetness and the desired sweet qualities and the type of food and can be adjusted as appropriate by a person skilled in the art and that the sucralose and acesulfame potassium may be added within the limits at which the effects of the invention are exhibited (‘844 Translation, Paragraph [0024]).  Toshitomo et al. also discloses a sweetener composition comprising 0.013% sucralose and 0.006% acesulfame potassium (‘844 Translation, Table 1, Example 1-B) (‘844 Translation, Paragraphs [0028]), which falls within the claimed content ranges of sucralose of 0.005 to 0.02% by mass per beverage and acesulfame potassium of 0.001 to 0.01% by mass per beverage, respectively.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grayeli US 2019/0373920 discloses a saffron beverage comprising acesulfame potassium and/or sucralose (‘920, Paragraph [0034]).
Prakash et al. US 2014/0322389 discloses a frozen carbonated beverage comprising sucralose in an amount from about 100-300 ppm (‘389, Paragraph [0127]).
Sato US 2017/0071232 discloses 11.2 mg of acesulfame potassium, 10.8 mg of sucralose, and 10000 mg of water (‘232, Paragraph [0111]).
Fukada et al. US 2010/0068344 discloses erythritol sugar alcohol increasing osmotic pressure in a beverage (‘344, Paragraph [0047]).
Hirschberg US 6,440,449 discloses an osmotic dehydration solution including a sugar component wherein polyhydric alcohols such as glycerol offer a substantial effect in increasing the osmotic pressure of the sugar solution (‘449, Column 5, lines 49-67) (‘449, Column 6, lines 1-3).
Kahn et al. US 4,350,711 discloses sugar solids of an infusion bath wherein the balance of the sugar solids may be of low molecular weight so as to offer a substantial effect in increasing the osmotic pressure of the sugar solution comprising polyhydric alcohols such as glycerol (‘711, Column 4, lines 51-68) (‘711, Column 5, lines 1-4).
Pandya US 2001/0051134 discloses a beverage comprising an effervescent formulation (‘134, Paragraph [0029]) comprising a composition comprising erythritol and an osmotic pressure regulator (‘134, Paragraph [0019]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792